
	

113 HR 5753 IH: Drinking Water Protection Act
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5753
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to provide for the assessment and management of the risk of
			 cyanotoxins in drinking water, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Drinking Water Protection Act.
		2.Amendment to the Safe Drinking Water Act
			(a)AmendmentAt the end of part E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) add the following new
			 section:
				
					1459.Cyanotoxin risk assessment and management
						(a)Strategic plan
							(1)DevelopmentNot later than 90 days after the date of enactment of this section, the Administrator shall develop
			 and submit to Congress a strategic plan for assessing and managing risks
			 associated with cyanotoxins in drinking water provided by public water
			 systems. The strategic plan shall include steps and timelines to—
								(A)evaluate the risk to human health from drinking water provided by public water systems contaminated
			 with cyanotoxins;
								(B)establish, publish, and update a comprehensive list of cyanotoxins determined by the Administrator
			 to be harmful to human health when present in drinking water provided by
			 public water systems;
								(C)summarize—
									(i)the known adverse human health effects of cyanotoxins included on the list published under
			 subparagraph (B) when present in drinking water provided by public water
			 systems; and
									(ii)factors that cause cyanobacteria to proliferate and express toxins;
									(D)with respect to cyanotoxins included on the list published under subparagraph (B), determine
			 whether to—
									(i)publish health advisories pursuant to section 1412(b)(1)(F) for such cyanotoxins in drinking water
			 provided by public water systems;
									(ii)establish guidance regarding feasible analytical methods to quantify the presence of cyanotoxins;
			 and
									(iii)establish guidance regarding the frequency of monitoring necessary to determine if such cyanotoxins
			 are present in drinking water provided by public water systems;
									(E)recommend feasible treatment options, including procedures and equipment, to mitigate any adverse
			 public health effects of cyanotoxins included on the list published under
			 subparagraph (B); and
								(F)enter into cooperative agreements with, and provide technical assistance to, affected States and
			 public water systems, as identified by the Administrator, for the purpose
			 of managing risks associated with cyanotoxins included on the list
			 published under subparagraph (B).
								(2)UpdatesThe Administrator shall, as appropriate, update and submit to Congress the strategic plan developed
			 under paragraph (1).
							(b)Information coordinationIn carrying out this section the Administrator shall—
							(1)identify gaps in the Agency’s understanding of cyanobacteria, including—
								(A)the human health effects of cyanotoxins included on the list published under subsection (a)(1)(B);
			 and
								(B)methods and means of testing and monitoring for the presence of harmful cyanotoxins in source water
			 of, or drinking water provided by, public water systems;
								(2)as appropriate, consult with—
								(A)other Federal agencies that—
									(i)examine or analyze cyanobacteria; or
									(ii)address public health concerns related to harmful algal blooms;
									(B)States;
								(C)operators of public water systems;
								(D)multinational agencies;
								(E)foreign governments; and
								(F)research and academic institutions; and
								(3)assemble and publish information from each Federal agency that has—
								(A)examined or analyzed cyanobacteria; or
								(B)addressed public health concerns related to harmful algal blooms.
								(c)Use of scienceThe Administrator shall carry out this section in accordance with the requirements described in
			 section 1412(b)(3)(A), as applicable.
						(d)FeasibleFor purposes of this section, the term feasible has the meaning given such term in section 1412(b)(4)(D).
						.
			(b)Report to CongressNot later than 90 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall prepare and submit to Congress a report that includes—
				(1)an inventory of funds—
					(A)expended by the United States, for each of fiscal years 2010 through 2014, to examine or analyze
			 cyanobacteria or address public health concerns related to harmful algal
			 blooms; and
					(B)that includes the specific purpose for which the funds were made available, the law under which the
			 funds were authorized, and the Federal agency that received or spent the
			 funds; and
					(2)recommended steps to reduce any duplication, and improve interagency coordination, of such
			 expenditures.
				
